DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2002/0092339, hereinafter Lee) in view of Tea et al. (KR100664313, hereinafter Tea).
	With respect to Claim 1, Lee discloses a method for a multistep analysis of a measuring program of a portable gas measuring device having a detector unit [sensing array 28, see para 53] for selective detection of a plurality of chemical compounds that is connected to a control unit and an analysis unit [computer 40 both controls and analyses, see para 15 and 18], the method comprising:
   performing a factory setting of at least one of the portable gas measuring device and a device associated with the portable gas measuring device, wherein a database is generated that comprises values for a plurality of target materials or values for a plurality of measuring programs for the portable gas measuring device,  See para 58
   connecting a container having a known gas standard to the portable gas measuring device by a user and performing a reference measurement on the known gas standard, wherein a multidimensional reference measurement is recorded, 
   selecting a measuring program for one or more target materials from a list of measuring programs that were installed on the device by a producer or prepared by the user,  see para 18, 19 and 60 
   performing a measurement by the portable gas measuring device on a sample, wherein the control unit executes the measuring program in dependence on the selected measuring program, wherein a multidimensional measured variable is recorded,  see para 79
   automatically performing an analysis by the analysis unit to identify at least one of the one or more target materials that is present in the sample and the respective concentrations thereof, wherein the analysis is based on the multidimensional measured variable from the measurement on the sample, the multidimensional reference measurement for the gas standard, the values for the plurality of target materials for the measuring program, and the factory setting for the portable gas measuring device.  See para 66.
	Lee does not disclose that the detector unit is for gas chromatography.  
	Gas chromatographs are a well-known type of common gas sensor, useful for determining concentrations.  
	Tea shows an example of using a gas chromatograph to ensure that the concentration of Toluene is below 100 ppm, for safety reasons.  See page 2 of provided translation.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Lee’s analysis method works well with any kind of gas sensor, and thus could be used with gas chromatographs to ensure safe levels of VOCs.  
	With respect to Claim 2, Lee discloses a method for a multistep analysis of a measuring program of a portable gas measuring device having a detector unit [sensing array 28; para 53] for selective detection of a plurality of chemical compounds that is connected to a control unit and an analysis unit [computer 40], the method comprising:
   performing a factory setting of at least one of the portable gas measuring device and a device associated with the portable gas measuring device, wherein a database is generated that comprises values for a plurality of target materials or values for a plurality of measuring programs for the portable gas measuring device,   See para 58
   selecting a measuring program for one or more target materials by a user from a list of measuring programs that were installed on the device by a producer or prepared by the user,  [the database entries are selected by the user]
   performing a measurement by the portable gas measuring device on a sample, wherein the control unit executes the measuring program in dependence on the selected measuring program, wherein a multidimensional measured variable is recorded in which a signal of the sample is superimposed with a signal of a reference measurement that is based on a known gas standard that is mixed with the sample in the portable gas measuring device,  See para 79
   automatically performing an analysis by the analysis unit to identify at least one of the one or more target materials that is present in the sample and the respective concentrations thereof, wherein the analysis is based on separating the signal of the sample and the signal of the reference out of the multidimensional measured variable and processing the signal of the sample and the signal of the reference together with values of the one or more target materials and the factory setting for the portable gas measuring device.  See para 78
	Lee does not disclose that the detector unit is for gas chromatography.  
	Gas chromatographs are a well-known type of common gas sensor, useful for determining concentrations.  
	Tea shows an example of using a gas chromatograph to ensure that the concentration of Toluene is below 100 ppm, for safety reasons.  See page 2 of provided translation.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Lee’s analysis method works well with any kind of gas sensor, and thus could be used with gas chromatographs to ensure safe levels of VOCs.  
	With respect to Claim 3, Lee discloses that a factory calibration is performed by the producer, in which separate device correction values are determined for the portable gas measuring device and stored in a database.  Para 58.
	With respect to Claim 5, Lee discloses that the gas standard is a gas mixture having one or more harmless materials that are not harmful to health or are present in harmless concentrations, as defined by a workplace safety standard and at least one of the one or more target materials in the sample is a health-hazardous material in a hazardous concentration in the sample as defined by the workplace safety standard.  Para 20 tracks concentration of harmful concentrations of VOCs and para 22 mentions worksite.
	With respect to Claim 7, Lee discloses wherein the portable gas measuring device is equipped with or connected to a mobile processing unit [para 15, external computer], which can access databases of external processing units via a network connection.  Although Lee doesn’t specifically disclose a wireless connection, wireless network connections to computers is common knowledge to one having ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Lee’s network wireless for the benefit of being able to easily move components around and to connect through physical barriers. 
	With respect to Claim 8, Lee discloses that additional data processed during the analysis are retrieved from external databases by the portable gas measuring device.  See para 15 for computer being on external network.  As much data is processed as necessary to determine the gas concentration.
	With respect to Claim 9, Lee discloses that the portable gas measuring device stores multidimensional measured variables of successive measurements in a database and carries out a function test of the portable measuring device from the reference measurement, and one or more items of information are displayed [via 42] to the user about the state of the portable gas measuring device based on the function test.  para 18 shows test with results sent to display.
	With respect to Claim 10, Lee discloses that the portable gas measuring device incorporates prior measurement results, which were also generated using the selected program, from an internal database in the analysis.  See para 60.
	With respect to Claim 11, Lee discloses that the portable gas measuring device incorporates measurement results, which were also generated using the selected program by other portable gas measuring devices of the same type, from an internal or external database in the analysis.  Para 22 shows external database, para 60 shows database being built by prior measurements.
	With respect to Claim 12, Lee discloses that the measuring program is automatically adapted to measurement results of one or more auxiliary detectors.  See para 18, temperature and humidity sensors.
	With respect to Claim 13, Lee discloses that the the portable measuring device automatically proposes changes to the measuring program to the user that have been computed in an algorithm from prior measurements stored in databases as parameters.  Para 71 informs user of drift is current value is too far off from database value.
	With respect to Claim 14, Lee discloses that during the analysis, after a preceding pass of the analysis has been evaluated as failed according to specific criteria, subsequently further target materials are added from a database into the analysis, which supplement the measuring program selected by the user, wherein the addition of further target materials to the analysis is repeated until either: the analysis becomes successful, or at least one of: a specific number of repetitions is exceeded and a time span is exceeded.  Fig 7 shows iterations until either error drops below a threshold, i.e. a successful analysis, or a certain number of iterations have been exceeded.
	With respect to Claim 15, Lee discloses that a measuring program for multiple target materials is selected and a control program for the measurement, an algorithm of the analysis, or both is automatically adapted so that a known cross sensitivity for the multiple target materials is avoided.  Para 79 shows multiple target materials.
	With respect to Claim 16, Lee does not disclose that the measurement on the sample is carried out in parallel by multiple users, and the selection of the measuring program, data, or both are transferred between multiple portable gas measuring devices connected in a network, to a central server, or both.  However, since the database was generated by prior measurements of the gas sensor, which is networked to computer 40, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that multiple measurements could simultaneously add to the database for the benefit of generating the database faster.  
	With respect to Claims 18, the combination of Lee and Tea teach that the multidimensional reference measurement is a gas chromatogram.  Note that a chromatogram is an output of a chromatograph.  Lee show multidimensional analysis in para 79 and Tea teaches the chromatograph.
	With respect to Claims 19, the combination of Lee and Tea teach that the multidimensional measured variable is a gas chromatogram.  Note that a chromatogram is an output of a chromatograph.  Lee show multidimensional analysis in para 79 and Tea teaches the chromatograph.
	With respect to Claims 20, Tea teaches that the concentration of toluene is between 1 ppm and 100 ppm in air.  See page 2.
	With respect to Claims 22, Lee teaches that the measurement results of one or more auxiliary detectors comprises an external temperature.  See para 18.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Tea in further view of KR20110046179, hereinafter KR.
	With respect to Claim 4, neither Lee or Tea disclose that the gas measuring device is a gas chromatograph that is a portable measuring device for field tests of less than 1.5 kg total weight.
	Microfluidic gas chromatographs are known to exist, including nanoscale columns.  The examiner could not find any that explicitly listed their weight.  Although they are assuredly less than 1.5 kg, the examiner wishes to cite KR which cites a gas chromatograph that weighs 3 kg or less, see page 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05-I below.  One of ordinary skill would find that 3kg and 1.5 kg are similarly portable.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Lee and Tea by using a lightweight portable gas chromatograph for the benefit of ease of use compared to the older chromatographs.
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	
Claims 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Tea in further view of Lee (KR1998041797, hereinafter Lee2).
	With respect to Claim 17, the combination of Lee and Tea use a gas chromatograph to measure VOCs but do not show that the portable gas measuring device is used as a part or an attachment on at least one of a vehicle and an aircraft and the gas measuring device is connected via a wireless connection to an external processing unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Lee’s network wireless for the benefit of being able to easily move components around and to connect through physical barriers.  
	Lee2 shows determining gas concentration on a vehicle’s exhaust for the benefit of being able to generate a repair warning when a certain value is exceeded
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the combination of Lee and Tea to monitor vehicle exhaust for the benefit of being able to accurately determine when a vehicle needs repair.
	With respect to Claim 21, the combination of Lee and Tea use a gas chromatograph to measure VOCs but do not teach that the one or more items of information comprises a warning about required maintenance.
	Lee2 shows determining gas concentration on a vehicle’s exhaust for the benefit of being able to generate a repair warning when a certain value is exceeded
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the combination of Lee and Tea to monitor vehicle exhaust for the benefit of being able to accurately determine when a vehicle needs repair.
	With respect to Claim 23, the combination of Lee, Tea and Lee2 does not describe that the vehicle is a robot drone that is remote-controlled by the user or self-controlled.  The examiner takes official notice as to the existence of remote controlled drones.  They are commonly used by militaries.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that remote controlled drones would benefit from a repair notification sent by the combination of Lee, Tea and Lee2 for the benefit of being able to repair the drone before catastrophic damage is done.
Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific recitation of isobutene, toluene, benzene and 1,3-butadiene along with the detection limit less than 1ppm distinguishes the claim over the prior art..
Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but not all arguments are persuasive.
	The claim amendments to claims 5 and 6 overcome the previous 112 rejection.  The 112 rejection is therefore withdrawn. 
	On page 10, the applicant argues that the addition of “of measuring programs” differentiates the claims 1 and 2 from the prior art.
	The applicant sets forth a special definition of “program” in para 17 of the specification.  “A program is understood in the present case as a controlled sequence of a measurement (“measuring program”).  Therefore any prior art that selects a different controlled sequence of measuring will read on the claimed “measuring program”.
	Lee sets forth, in para 18-20 and 60, that the gas concentration is determined by an algorithm and previously measured reference data in a database.  Selecting the desired reference data from the database and feeding that data to an algorithm is therefore selecting a different measuring program.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN10262722, para 36 shows selecting a measuring program based on whether a low or high concentration is being detected.  U.S. Patent No. 4,818,875, column 3, lines 4-21 shows another example of selecting a measuring program.  DE102016006972, page 8, shows another example of a user selecting a program for gas concentration detection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855